Case 5:20-cv-00008-LGW-BWC Document 32 Filed 01/27/21 Page 1of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

PATRICK GUENTANGUE,
Petitioner,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: CVa2i-
PATRICK GARTLAND,
Respondent.

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 26th day of January 2021, the Report and
Recommendation of the Magistrate Judge is ADOPTED as the opinion of the Court. Therefore,
Petitioner's 28 U.S.C. § 2241 petition is DENIED as moot, and Petitioner is DENIED in forma

pauperis status on appeal. This case stands CLOSED.

  
  
 

Approved by:

 

ON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

Taw 2.2/2) John E. Triplett, Acting Clerk
Date / ? Clerk

fs Lughty Ch Love

(By) Deputy Clerk

GAS Rev 10/2020
